|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

THOMAS |V||CHAEL WEST,

Petitioner,

V_ Case No. 3:18-cv-36‘|

LYNEAL WA|NWR|GHT, Warden, JUDGE WALTER H- F“CE
l\/larion Correctional lnstitution,

Respondent.

 

DEC|S|ON AND ENTRY OVERRUL|NG PET|T|ONER’S OBJECT|ONS
(DOC. #12) TO UN|TED STATES |VIAG|STRATE JUDGE'S
NOVE|V|BER 2, 2018, ORDER (DOC. #10); ADOPT|NG UN|TED
STATES IV|AG|STRATE JUDGE'S REPORT AND
RECON|N|ENDAT|ONS (DOC. #14); OVERRUL|NG PET|T|ONER'S
OBJECTIONS THERETO (DOC. #15); DlSI\/||SS|NG W|THOUT
PREJUD|CE PET|T|ON FOR WR|T OF HABEAS CORPUS (DOC. #‘l);
DENY|NG CERTIF|CATE OF APPEALAB|L|TY AND LEAVE TO
APPEAL /N FORMA PAUPER/S; JUDG|VlENT TO ENTER |N FAVOR
OF RESPONDENT AND AGA|NST PET|T|ONER; TERIV||NAT|ON
ENTRY

 

Petitioner Thomas West seeks to challenge his state conviction. However,
his ”Affidavit in the Nature of a Petition for Writ of Habeas Corpus,” Doc. #‘l, did
not comply With Habeas Rule 2. On November 2, 2018, United States Nlagistrate
Judge lVlichael R. Nlerz granted him leave to proceed in forma pauperis and
directed him to file an Amended Petition. He denied Petitioner's request for state

court records and demand for a decree nisi. Doc. #10. instead of filing an

Amended Petition, Petitioner filed Objections to the lVlagistrate Judge's Order, Doc.
#12, and the undersigned recommitted the matter to l\/|agistrate Judge |V|erz.

On November 28, 2018, lVlagistrate Judge lVlerz issued a Report and
Recommendations, Doc. #14. Petitioner maintains that his case was not brought
pursuant to 28 U.S.C. § 2254, but pursuant to a right enumerated in Article ll of
the Ordinance of the Northwest Territory. l\/lagistrate Judge Nlerz rejected
Petitioner's claim that rights under the Ordinance survived the adoption of the
United States Constitution and that he has the right to have his petition
adjudicated in a federal court sitting as a ”common law” court. Because federal
courts are courts of limited jurisdiction and the power to issue a writ must be
conferred by statute, I\/lagistrate Judge lVlerz found that this Court lacked
jurisdiction to consider a petition brought to enforce rights purportedly guaranteed
by the Northwest Ordinance. Accordingly, l\/lagistrate Judge Nlerz recommended
that the Petition be dismissed without prejudice for lack of jurisdiction and that
Petitioner be denied a certificate of appealability and leave to appeal .']n forma
pauperis

Petitioner then filed Objections to the Report and Recommendations. Doc.
#15. Based on the reasoning and citations of authority set forth by l\/lagistrate
Judge lVlerz in his Report and Recommendations, Doc. #‘|4, as well as upon a
thorough de novo review of this Court's file and the applicable law, the Court

ADOPTS said judicial filing in its entirety. Petitioner's Objections to the November

2, 2018, Order, Doc. #‘|2, and his Objections to the Report and
Recommendations, Doc. #15, are meritless and are OVERRULED.

The ”Affidavit in the Nature of a Petition for VVrit of Habeas Corpus,” Doc.
#1, is D|SlVl|SSED WlTHOUT PREJUD|CE to refiling a Petition that fully complies
With Habeas Flu|e 2.

Given that Petitioner has not made a substantial showing of the denial of a
constitutional right and, further, that the Court's decision herein would not be
debatable among reasonable jurists, and because any appeal from this Court's
decision would be objectively frivolous, Petitioner is denied a certificate of

appealability, and is denied leave to appeal in forma pauperis
Judgment will be entered in favor of Respondent and against Petitioner.

The captioned case is hereby ordered terminated upon the docket records of
the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.

perez December 12, 2018 L/Z~.~\i§<~\

wALTER i-i. Ri`CE
uNlTED sTATEs DlsTFilcT JuDGE

